Clark, C. J.,
concurs in the opinion and the result, except as to the validity of the levy of a poll tax for the purpose of issuing bonds for the construction of public roads.
The Constitution, Art. Y, sec. 1, provides: “The State and county capitation tax combined shall never exceed $2 on the head,” and Article V," section 2, provides: “The proceeds of the State and county capitation tax shall be applied to the purpose of education and the support of the poor, but in no one year shall more than 25 per cent thereof be appropriated to the latter purpose.” The poll tax ($1.50) laid in this act is in excess of the $2 which is already levied in Person County, and is beyond the limit permitted by the Constitution, which not only gives the explicit pledge to laborers and men of small means that they should not be taxed for the mere privilege of breathing the air more than $2 per year, but that that sum should be applied to no other purposes than “education and the support of the poor.”
These two sections cannot be stricken from the Constitution. They could not be made more explicit. The whole subject was thoroughly reviewed and this view sustained by the unanimous opinion of this Court by Connor, J., in R. R. v. Comrs., 148 N. C., 220, where the court said that the provision, was “imperative and prohibits the levy of any tax upon the poll for any purpose in excess of that sum; and applies the poll tax to the purposes of education and the support of the poor, and *359. . . withdraws it for any other purpose,” adding, 148 N. C., 245:
“This question cannot again arise.”
This opinion was repeated in R. R. v. Comrs., 148 N. C., 248, also written by Judge Connor, and in Perry v. Comrs., 148 N. C., 521, by Rohe, J.
In this view, the issuance of the bonds is valid, but so much of the act as levies a poll tax for this purpose should be disregarded. The holders of the bonds have the right to resort to the collection of the principal and interest thereof upon the property of the county, and by the other valid taxes, but whenever the aggregate poll tax in any county exceeds $2 the mandate to the sheriff should cease, and even within the $2 the poll tax can be applied only to the purposes of education and the poor, hence striking it out cannot affect the bondholder.
If there is any authority to be found in the Constitution for the courts to supervise and hold invalid an act of the Legislature in any case, this is clearly such instance. The equation between the tax on property and on the poll necessarily ceases, as is held in the cases above cited, when the poll tax reaches the constitutional limitation of $2, nor can it be levied for any other purpose than education and the support of the poor.
The Constitution at Halifax, in 1716, made no reference to the poll tax, and it has always been unknown in England except in the one instance where its imposition centuries ago caused the insurrection known as the “Watt Tyler Rebellion,” in consequence of which it was promptly repealed and has never since been reenacted, though in that country, far more than in this, government has been by the classes and not by the people. At divers times up to 1698, in England, there was a so-called poll tax but graded according to amount of property of each taxpayer.
In the Revised Statutes of North Carolina in 1835 there was a poll tax of 20 cents which was levied also upon the slaves. In the Revised Code of 1854 the poll tax was 40 cents, and it was levied chiefly because slaves were not taxed according to value as property, and otherwise would escape taxation. . There was no tax on personal property in this State till about 1850.
When the Constitution of 1868 was adopted a poll tax was authorized but it was strictly limited to $2, with the further pledge that it should be used solely for the purposes of education and the support of the poor. The equation between property and polls is only required when providing for the ordinary expenses of the State and county government, and therefore in many statutes, such as this, the levy of the poll tax has been omitted, even when the total would not exceed the $2. Board of Education v. Comrs., 137 N. C., 310; Jones v. Comrs., 107 N. C., 248.
Out of the forty-eight States less than half levy any poll tax at all, and in them it is mostly restricted to 50 cents or $1, and is applied to *360education and tlie support of the poor. Hollander on Taxation. If the poll tax in this case of $1.50 is levied it will be largely collected out of men who have no wheels to pass over the roads, nor any real estate to be increased in value by their construction. If the poll tax should be omitted from the tax list this will.conform the statute to the Constitution and will in no wise impair the validity or the value of the bonds to be issued under this act, for there is ample property in the prosperous and progressive county of Person out of which to pay the principal and interest on these bonds.
That the poll tax should be retained at all, and unrepealed here, when it has disappeared almost everywhere else; is an anomaly. But that it should be still levied (in violation of the pledge in the Constitution) in excess of $2, or applied to other purposes than education and support of the poor, especially since the unanimous ruling of the Court in the cases above cited and the assurance therein given that “this question cannot again arise,” is proof how little weight and thought is given to the laborer and the men of small means in legislation.
It is true that the poll tax is levied on poor and rich alike. And that is the very objection to it, for the amount, which is of no consideration to the well-to-do, is oppressive to those poorer who must often take from the living of themselves and their families to pay the $7 or $8 which has often been exacted. There was no thought of these men and no one to speak for them when this poll tax provision was put into this statute.
It is no defense that formerly our roads were worked by conscription of labor, a system handed down from ruder times in England, the same system which under the name of “Oorvées” aided most materially to bring about the Great Revolution in France. This has been abolished here not only because unjust, but because, with a deep sense of the injustice of it in those thus conscripted, the system proved to be inefficient. Our Constitution not only restricts the tax on the mere privilege of living to $2, and as some justification of such taxation requires the apifiication of that solely to “education and the poor,” but in the same spirit Article Y, section 5, authorized the General Assembly to exempt from taxation “wearing apparel, household and kitchen furniture, the tools of farmers and mechanics, and other personal property to a value not exceeding $300.” Those to whom this exemption would be an act of justice have never yet had sufficient influence to procure its enactment (till the act of 1919, to take effect in 1920, fifty-two years after the adoption of the constitutional authority), while the vast exemptions to corporations were kept in full force until invalidated as to railroads by the decision in R. R. v. Alsbrook, 110 N. C., 137. In Jackson v. *361Commission, 130 N. C., 425, tbe railroads, however, were more successful in their contention.